IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                   _______________________________

                               No. 00-10636

                   _______________________________


UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,


versus


JIMMY RAY BARNETT,

                                                      Defendant-Appellant.

         _________________________________________________

              Appeal from the United States District Court
                   for the Northern District of Texas
                             (6:99-CR-063-C)
         _________________________________________________
                             August 31, 2001

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM*:


     Defendant-Appellant       Jimmy       Ray   Barnett   challenges   his

convictions     for   conspiracy     to     possess   methamphetamine   and

possession     with   intent    to     distribute     methamphetamine   and

amphetamine, as well as his sentences for those convictions.            We

affirm.

     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                       1
                                         I.

                             FACTS AND PROCEEDINGS

     In 1998, Barnett and his associates became the objects of a

methamphetamine       (“meth”)       distribution    investigation       by   Texas

Narcotics officials.             Court-authorized surveillance led them to

believe that Barnett and others were involved in an extensive drug

distribution scheme.         During a traffic stop of Tommy Haynes, an

associate of Barnett, police recovered approximately 110 grams of

meth and 50 grams of amphetamine.               They discovered that B & W

Motors (“B & W”), Barnett’s place of business, held a lien on the

van driven by Haynes.            A subsequent search of B & W yielded drug

paraphernalia and a ledger that the investigating officers believed

was used to record drug transactions.

     Based on this information and the information recovered from

the surveillance, the investigating officers sought and received

four search warrants.             Pursuant to one of these warrants, they

executed a search of Barnett’s residence.             During this search, the

agents    recovered       drug    paraphernalia     which    included    measuring

scales,    ledgers,       how-to     books,   chemical      equations,    counter-

surveillance materials, cutting agents, and a small amount of meth,

as well as the phone number of Jimmy Don Hardin, another suspected

conspirator.       A subsequent search of Hardin’s residence turned up

over 300 grams of meth and Barnett’s phone numbers.                Surveillance

(wiretaps    and    pen    registers)     information       documented    numerous

telephone calls between Hardin and Barnett.

                                          2
     The following month, Barnett was charged on five counts:

Conspiracy to Distribute and Possess with Intent to Distribute 50

grams or more of Methamphetamine (Count 1); Possession with Intent

to Distribute 50 grams or more of Methamphetamine (Count 3);

Possession   with      Intent    to       Distribute   Amphetamine   and

Methamphetamine (Count 4 and 6); and Felon in Possession of a

Firearm (Count 8).     These charges were based on the information

recovered from his residence, the residence of his alleged co-

conspirators, and surveillance of his home and business.

     In a pre-trial motion, Barnett contested the validity of the

search of his residence on the grounds that the information on the

basis of which the warrant issued was insufficient to establish a

nexus between his residence and any alleged drug conspiracy, and

that the officers who executed the warrant could not have relied on

it in good faith.    After hearing testimony from Agent Navarro, the

law enforcement official whose affidavit supported the warrant, the

district court denied Barnett’s suppression request.

     At the completion of a jury trial in which three of his co-

conspirators testified for the government, Barnett was convicted on

all five counts.    The district court sentenced him to 480 months on

Counts 1 and 3, 240 months on Count 4 and 6, and 120 months on

Count 8, with all sentences to run concurrently.          Barnett timely

filed a notice of appeal.

                                  II.

                                ANALYSIS

                                      3
A.   Evidence from Search of Barnett’s Residence

     1.    Standard of Review

     When reviewing a denial of a motion to suppress involving a

search warrant, we engage in a two-step process: We first determine

whether    the    good-faith    exception    to    the   exclusionary      rule,

clarified in United States v. Leon, applies;1 then, if we conclude

that the officers did not act in good faith reliance on a facially

valid     warrant,   we     determine   whether    the    magistrate      had    a

substantial basis for finding that probable cause existed.2                     If,

however, we are satisfied that the good-faith exception applies, we

do not reach the question of probable cause.3                  We review the

underlying findings of fact for clear error, but we review the

determination of good faith de novo.4             Accordingly, we review de

novo the district court’s determination of the reasonableness of

the executing officer’s reliance on the warrant.

     2.    Good Faith

     After      Barnett’s    suppression    hearing,     the   district    court

determined that (1) there was probable cause for the issuance of



     1
          United States v. Leon, 468 U.S. 897 (1984).
     2
          United States v. Cherna, 184 F.3d 403, 407 (5th Cir. 1999).
     3
        Id. (quoting United States v. Craig, 861 F.2d 818, 820 (5th
Cir. 1988) (“Principles of judicial restraint and precedent dictate
that, in most cases, we should not reach the probable cause issue
if a decision on the admissibility of the evidence under Leon will
resolve the matter.”).
     4
          Id.

                                        4
the warrant, (2) the police acted in good faith, and (3) a

sufficient    nexus   between   the       drug   conspiracy   and   Barnett’s

residence justified the search.            Barnett contests the district

court’s determination of good faith on two grounds: Agent Navarro

omitted material facts from his affidavit in support of a search

warrant; and the agent failed to establish a nexus between the

items searched for and Barnett’s residence.

      The Fourth Amendment does not require suppression of evidence

obtained from an objectively reasonable warrant even if the warrant

is later found to be deficient.5          The Amendment requires only that

the   law    enforcement   officer’s       reliance   on   the   warrant   be

objectively reasonable.     The good-faith exception does not apply,

and suppression is an appropriate remedy, under any one or more of

four situations: (1) The issuing magistrate was misled by an

affiant who knowingly, or with reckless disregard for the truth,

provided the affidavit on which the magistrate relied; (2) the

magistrate wholly abandoned his judicial role and acted as part of

the law enforcement team; (3) the law enforcement officer relied on

a warrant based on an affidavit so lacking in indicia of probable

cause as to render belief in its existence entirely unreasonable;

(4) the warrant itself was so facially deficient that the executing

officers could not have reasonably relied on its validity.6


      5
          Leon, 468 U.S. at 922.
      6
          Cherna, 184 F.3d at 407-08.

                                      5
     Satisfied that the district court’s findings are free of clear

error, we conclude that none of these four situations is present in

Barnett’s case.       First, as found by the district court, Agent

Navarro,    on    whose   affidavit        the    magistrate      relied,     neither

materially misstated any facts in his affidavit nor omitted any

material facts from it.            He was an experienced law enforcement

officer who included the relevant aspects of his investigation in

his statement to the magistrate.                Second, the magistrate did not

abandon his judicial role and act as part of the law enforcement

team.    The district court found that the magistrate was impartial

and that he based his decision solely on the information within the

four corners of the affidavit.             Third, the affidavit and warrant

were not so lacking in indicia of probable cause as to make

reliance on them entirely unreasonable.                As we have held, when a

warrant is       supported   by    more    than    a   “bare     bones”     affidavit,

officers may assume in good faith that it is valid.7                      Here, Agent

Navarro’s    affidavit       detailed       the    results       of   the    criminal

investigation      leading    up   to     the    seeking   and    granting     of   the

warrant.     It    included    specific         information      derived     from   the

surveillance of Barnett and his co-conspirators.                      Finally, the


     7
       United States v. Fields, 72 F.3d 1200, 1214 (5th Cir. 1996)
(“When a warrant is supported by more than a ‘bare bones’ affidavit
officers may rely in good faith on the warrant’s validity. Bare
bones affidavits contain wholly conclusory statements, which lack
the facts and circumstances from which a magistrate can
independently determine probable cause.”) (citing United States v.
Satterwhite, 980 F.3d 317, 320-21 (5th Cir. 1992)).

                                           6
warrant itself was not facially deficient.   It specified the place

to be searched and the evidence to be seized, if found.        The

district court found that Agent Navarro’s affidavit established an

ongoing pattern of criminal activity and that it contained nothing

to indicate that, after the activity had ceased to operate from B

& W, Barnett had moved his drug distribution operation anywhere but

to his home.

     As the actions of the magistrate and the executing officers do

not fall into any of the four situations described above, the good-

faith exception applies.   The district court correctly concluded

that the evidence recovered from the search of Barnett’s residence

need not be suppressed. Having decided on the admissibility of the

seized evidence under the Leon guidelines, we follow the teachings

of Cherna and Craig and decline to address whether the magistrate

had a substantial basis for finding probable cause.

B.   Drug Quantity Determination

     1.   Standard of Review

     We review the district court’s determination of the amount of

drugs for which a defendant is responsible for clear error.8    We

will affirm a district court’s sentence based on its drug quantity

determination if the sentence results from a correct application of

the sentencing guidelines to factual findings that are not clearly



     8
          United States v. Mergerson, 4 F.3d 337, 345 (5th Cir.
1993).

                                   7
erroneous.9      A district court’s finding is not clearly erroneous if

it is plausible in light of the record as a whole.10

     2.    Barnett’s Responsibility for More than 5 Kilograms

     The Presentence Report (“PSR”) concluded, and the district

court found, that Barnett was responsible for over 5 kilograms of

meth. Accordingly, the PSR determined, and the court applied, a

base offense level of 36 under the sentencing guidelines.               During

his sentencing hearing, Barnett argued that he could not be held

responsible for 5 kilograms and that, at most, his base level

should be 30.       We discern the district court’s determinations in

this regard to be plausible in light of the record as a whole, and

therefore affirm.

     The    offense     level   for   a   defendant   convicted    of    drug

trafficking is determined by the quantity of drugs for which he is

responsible.11     Barnett is responsible for the amount of meth with

which he was directly involved plus any amounts attributable to him

as reasonably foreseeable within a jointly undertaken criminal

activity.12        Reasonable    foreseeability,      however,    does     not




     9
          United States v. Sparks, 2 F.3d 574, 586 (5th Cir. 1993).
     10
           Id.
     11
        U.S.S.G. § 1B1.3 n. 2; United States v. Puig-Infante, 19
F.3d 929, 942 (5th Cir. 1994).
     12
           Id.

                                      8
automatically         follow    from      membership      in     a    conspiracy.13        To

attribute        a    drug     quantity      to       Barnett        through      reasonable

foreseeability, the sentencing court must specifically find (1) the

quantity of drugs encompassed by the conspiracy and (2) the portion

of such quantity that Barnett knew about or should have foreseen.14

Here, the district court did not make these findings, but simply

stated conclusionally, in response to Barnett’s objections at his

sentencing, that Barnett was responsible for more than 5 kilograms

of meth.     We cannot, therefore attribute the conspiracy’s total

drug amount to Barnett on nothing more than the bare statement of

the court, but instead must limit our review to whether, based on

the   evidence        of   Barnett’s      direct       involvement      with      meth,   the

district court clearly erred in finding him responsible for more

than 5 kilograms.

      During sentencing, the government introduced four ledgers

seized during the searches of the B & W premises and Barnett’s

residence.           Agent   Navarro,      an       experienced      narcotics      officer,

testified    that      one     of   the   ledgers       seized       from   the    residence

detailed drug transactions totaling 1.8 to 2 kilograms.                             Navarro

also testified that a second ledger, seized at B & W, evidenced


      13
        Puig-Infante, 19 F.3d at 942 (“For a particular defendant,
however, ‘reasonable forseeability does not follow automatically
from proof that [the defendant] was a member of a conspiracy.’”)
(quoting United States v. Puma, 937 F.2d 151, 160 (5th Cir. 1991)
cert. denied, 502 U.S. 1092 (1992)).
      14
           Id.

                                                9
drug transactions totaling 2.2 to 2.5 kilograms.               Based on these

two ledgers alone, Barnett was directly involved with up to 4.5

kilograms of meth.     Additionally, when questioned about the other

two ledgers presented at the sentencing hearing, Agent Navarro

testified that even though these ledgers did not specify dates or

exact quantities, they accounted for multi-pound amounts of meth.

Finally, Barnett admits that he can be held responsible for the 3

pounds of meth sold to him by Jimmy Don Hardin, a co-conspirator.

As one pound equals roughly 0.45 of a kilogram, three pounds would

equal approximately 1.36 kilograms.              Even if we use only the

minimum amounts of 1.8 and 2.2 kilograms represented by the two

ledgers and add the 1.36 kilograms concededly acquired from Hardin,

Barnett is responsible for more than 5 kilograms.

     Arguing that aggregating the quantities represented by all

four ledgers plus the amount attributable to him through acts of

co-conspirators constitutes “double counting,” Barnett contends

that he was involved with less than 5 kilograms, 4.5 kilograms at

the most.     When viewed as a whole, however, the record does not

preclude the possibility that the transactions reflected in the

four ledgers and the transaction between Barnett and Hardin,

represent separate and non-overlapping transactions.             The district

court thus reached a plausible conclusion when it found Barnett

responsible    for   more   than   5   kilograms.         Constrained   by   our

deferential    standard     of   review,    we   cannot    conclude   that   the

district court’s drug quantity determination was clearly erroneous.

                                       10
C.   Sentence Enhancement for Leader/Organizer

     1.   Standard of Review

     Determination whether a defendant is a U.S.S.G. § 3B1.1 leader

or organizer is a factual one.15    Therefore, we cannot disturb the

district court’s findings regarding Barnett’s role as “an organizer

or leader of a criminal activity that involved five or more

participants or was otherwise extensive,” unless we conclude that

those findings are clearly erroneous.16

     2.   Barnett’s Role as a Leader/Organizer

     Unlike some of our fellow circuits, we treat § 3B1.1 analysis

disjunctively. When determining whether a criminal organization is

“otherwise extensive,” we consider the totality of the evidence.17

Here, we must determine whether, in light of the record as a whole,

it is plausible that Barnett was more than a mere buyer and seller,

but did in fact exert authority and control over others.        For

assessing a defendant’s role as a leader/organizer, the Sentencing

Guidelines direct a court to consider (1) the exercise of decision

making authority, (2) the nature of participation in the commission



     15
          United States v. Valencia, 44 F.3d 269, 272 (5th Cir.
1995).
     16
          Id. at 347.
     17
         See United States v. Wilson, 240 F.3d 39, 47 (D.C. Cir.
2001) (recognizing that circuits are currently split on the factors
relevant to an activity being “otherwise extensive” and noting that
this circuit has chosen to look to a broad range of factors beyond
the number of persons involved to determine “otherwise extensive”
activity).

                                   11
of the offense, (3) the claimed right to a larger share of the

fruits of the crime, (4) the degree of participation in planning or

organizing the offense, (5) the nature and scope of the illegal

activity, and (6) the degree of control and authority exercised

over others.18

     Testimony at Barnett’s trial revealed three facts relevant to

these criteria.   First, at one time or another, five persons named

in the indictment worked for Barnett at B & W.19     Four of those

subordinates pleaded guilty to various violations of the Controlled

Substance Act and are awaiting sentencing. Second, the ledgers and

drug equipment recovered suggest that Barnett was purchasing and

selling distribution quantities of meth, not merely personal use

quantities.   Finally, as confirmed by Agent Navarro’s testimony,

ledgers like the ones kept by Barnett, which contain monetary

figures and drug quantities, are generally used only when the

keeper of the ledger is “fronting” money and drugs to others who

subsequently sell the drugs.   Based on these facts, Agent Navarro

was of the opinion, and so testified, that Barnett was involved in

all aspects of the drug distribution scheme, including acquisition,

packaging, redistribution, and collection of monies.   Admittedly,

no direct evidence precisely establishes that Barnett directed and


     18
          U.S.S.G. § 3B1.1 n. 4.
     19
          Agent Navarro testified that Michael Pallone, Danny
Sturgill, Carlos Sanchez, Randy Dupre, and Tracie Barnett were at
one time or another employees of B & W.

                                   12
controlled other participants.20    Still, a strong inference to that

effect flows from the master-servant relationship at B & W.    On the

other hand, even though some record evidence suggests that Barnett

profited from these crimes, none suggests that he ever asserted a

right to a larger share of the profits than anyone else.

     Given these countervailing facts and inferences, and the other

enhancement options available to the district court, Barnett’s role

as a leader/organizer presents a close question.21      The district

court did not articulate the factual basis for its leadership

determination.   We noted in United States v. Valencia, however,

that the district court’s statement that a defendant is a manager

or leader is itself a finding of fact, and proceeded to affirm the

district court’s § 3B1.1 finding in the absence of a specifically

articulated factual basis.22   Relying on our rulings in United

     20
        See United States v. Ronning, 47 F.3d 710, 712 (5th Cir.
1995) (“Consequently, a leader or organizer must control or
influence other people.... Management responsibility does not make
a leader or organizer.”).
     21
        U.S.S.G. § 3B1.1 provides, in relevant part:
     Based on the defendant’s role in the offense, increase the
offense level as follows:
     (a) If the defendant was an organizer or leader of a criminal
activity that involved five or more participants or was otherwise
extensive, increase by 4 levels.
     (b) If the defendant was a manager or supervisor (but not an
organizer or leader) and the criminal activity involved five or
more participants or was otherwise extensive, increase by 3 levels.
     (c) If the defendant was an organizer, leader, manager, or
supervisor in any criminal activity other than described in (a) or
(b), increase by 2 levels.
     22
        See United States v. Valencia, 44 F.3d 269, 273 (5th Cir.
1995) (quoting United States v. Mejia-Orosco, 867 F2d 216, 221 (5th

                                   13
States v. Mejia-Orosco and Valencia and assessing the plausibility

of    the   district       court’s     finding    in    light      of   the    admittedly

ambivalent        record    —   plus    armed    with       the   knowledge     that   the

sentencing judge presided over the trial and had the advantage of

hearing     the    testimony      first-hand,     noting          all   inflections    and

observing facial expressions and body language — we have sufficient

confidence in the district court’s finding to conclude that it did

not clearly err in branding Barnett a leader or organizer.

D.    Apprendi Error

       1.   Standard of Review

       Barnett did not object at trial to the fact that the jury did

not    establish     drug       quantity   beyond       a    reasonable       doubt.    We

therefore review the district court’s actions for plain error.23

       2.   Harmlessness of Apprendi Error

       Apprendi teaches that when drug quantity is an essential


Cir. 1989), cert. denied, 492 U.S. 924 (1989) (“[T]he district
court’s simple statement that the defendant is a ‘manager’ or
‘leader’ is a finding of fact.”)).
     We note, however, that while Mejia-Orosco and Valencia stand
for the proposition that we do not categorically require the
district court to articulate a specific factual basis for its
determination, we stress that, whenever possible, the district
court should include a statement of such findings. See Valencia,
44 F.3d at 273 (quoting Mejia-Orosco, 867 F.2d at 221 “We recognize
that so formal a requirement would interfere with the smooth
operation of the sentencing hearing. In some instances, what is
necessarily a ‘judgment call’ may not be susceptible to
particularization.   Nonetheless, we urge the district court to
clarify their ultimate factual findings by more specific findings
when possible.”)(emphasis added)).
       23
            United States v. Miranda, 248 F.3d 434, 443 (5th Cir.
2001).

                                           14
element of the offense and the government may seek an enhanced

penalty based on quantity, the district court’s instructions must

expressly identify drug quantity as an essential element to be

proved by the prosecution beyond a reasonable doubt.24             Here, the

drug quantity was expressed both in the indictment and on the jury

verdict form.   Thus, even though the district court (which did not

have the benefit of the Supreme Court’s Apprendi opinion) did not,

in its jury charge, specifically instruct the jury to find drug

quantity beyond a reasonable doubt, the jury was arguably asked to

find beyond a reasonable doubt whether Barnett was involved in a

conspiracy to distribute, and possessed with intent to distribute,

over 50 grams of meth: (1) The quantity was specified in the

indictment; (2) the quantity was set forth on the form provided by

the court for the jury’s verdict; and (3) the jury was instructed

generally   that   the   government    must   prove   its   case   beyond   a

reasonable doubt.

     Nevertheless, Apprendi sets a more exacting standard.25                In

Clinton, we held that even though the jury was arguably asked to

find drug quantity, and may have understood all the elements of the

offense including quantity, Apprendi error existed because the jury

was not expressly directed to find beyond reasonable doubt that the




     24
        Apprendi v. New Jersey, 530 U.S. 466 (2000);         United States
v. Clinton, 256 F.3d 311, 315 (5th Cir. 2001).
     25
          Clinton, 256 F.3d at 315.

                                      15
conspiracy involved 50 grams or more of cocaine base.26                 Hence, the

district court’s Apprendi error here is plain.

     This determination does not, however, end our inquiry.                     Even

when plain error is committed, we still must determine whether the

error was harmless.27            When a jury is not instructed as to an

element of       an   offense,    we    test   “whether     the   record    contains

evidence that could rationally lead to a contrary finding with

respect to the omitted element.”28              Here, in light of the large,

multi-kilo quantity of meth involved, the jury could not have

rationally found Barnett responsible for less than 50 grams of

meth.       During     trial      and   sentencing     Barnett      disputed     his

responsibility for more than 5 kilograms of meth; he never disputed

his responsibility for 50 grams.               Using only one of the ledgers

seized from his residence, Barnett would be responsible for at

least 1.8 kilograms of meth. Furthermore, Barnett conceded that he

could be held responsible for the 3 pounds (1.36 kilograms) of meth

that he purchased from Hardin.                 Given the inclusion of drug

quantity in the indictment and on the verdict form returned by the

jury,     together    with   a    plethora     of   trial    evidence      regarding

kilograms of contraband directly attributable to Barnett, we are

firmly convinced that the Apprendi error here was harmless.



     26
           Id.
     27
           Id.
     28
           Id. (quoting Neder v. United States, 527 U.S. 1 (1999)).

                                          16
                               III.

                            CONCLUSION

      For the foregoing reasons, Barnett’s conviction and sentence

are

AFFIRMED.




                                17